TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 31, 2014



                                     NO. 03-13-00346-CV


                              Christopher Lee Phillips, Appellant

                                                  v.

                                   SACHEM, Inc., Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
          REVERSED AND REMANDED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on April 17, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment and remands the

case to the trial court for further proceedings. The appellee shall pay all costs relating to this

appeal, both in this Court and the court below.